      Case 4:20-cr-00269-Y Document 17 Filed 11/05/20   Page 1 of 5 PageID 50



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                        FORT WORTH DIVISION

UNITED STATES OF AMERICA, §
                          §
v.                        §                 CRIMINAL NO. 4:20-CR-269-Y
                          §
ERIC PRESCOTT KAY (01)    §


  JOINT MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL
                      DEADLINES

TO THE HONORABLE TERRY R. MEANS
SENIOR UNITED STATES DISTRICT JUDGE FOR THE
NORTHERN DISTRICT OF TEXAS

        COMES NOW, ERIC PRESCOTT KAY (1), Defendant, by and

through his attorney of record, WM. REAGAN WYNN, and THE

UNITED STATES OF AMERICA, by and through her attorneys of

record, LINDSEY BERAN and ERRIN MARTIN, and move this Court

to continue the current trial date and set this matter for a status

conference in approximately thirty (30) days with a commensurate

extension of all pretrial deadlines. In support thereof, Defendant

would show the Court the following:

(1)     The indictment in this case was returned October 15, 2020.

        Pursuant to this Court’s Order entered October 30, 2020,

        (ECF No. 16), trial in this matter is scheduled to begin

                  JOINT MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                    PAGE 1 OF 5
      Case 4:20-cr-00269-Y Document 17 Filed 11/05/20   Page 2 of 5 PageID 51



        December 14, 2020. Pretrial motions are due to be filed no

        later than November 16, 2020. Pursuant to the Court’s

        scheduling Order, the Government’s first pretrial deadline is

        November 6, 2020, and the defendant’s first pretrial deadline

        is November 12, 2020.

(2)     Undersigned counsel for Mr. Kay, Wm. Reagan Wynn, was

        diagnosed with COVID-19 on October 28, 2020. Undersigned

        counsel has been quarantined at his home since that date.

        Undersigned counsel is still symptomatic and anticipates

        being in quarantine at least through November 13, 2020.

        Because he is in quarantine, undersigned counsel is unable to

        meet with his client in person at this time. Additionally,

        because he remains symptomatic, undersigned counsel is

        currently unable to devote the necessary time and eﬀort to

        adequately prepare this case for trial next month.

(3)     Undersigned counsel have conferred about the production of

        discovery to the defense by the Government. Undersigned

        counsel anticipate discovery to be voluminous. Undersigned

        counsel also anticipate the entry of an agreed protective

        order concerning dissemination of discovery materials.



                  JOINT MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                    PAGE 2 OF 5
      Case 4:20-cr-00269-Y Document 17 Filed 11/05/20   Page 3 of 5 PageID 52



(4)     Once counsel for the defense has the opportunity to conduct

        a preliminary review of discovery in this matter, he will be in a

        better position to give the Court a reasonable estimate of the

        time required to adequately prepare for trial.

(5)     Undersigned counsel agree both parties will be in a position

        to advise the Court of a realistic trial date if the court will set

        a status conference in this matter approximately 30 days from

        the date of the filing of this Motion.

(6)     Both parties agree the ends of justice served by granting the

        requested continuance outweigh the best interest of the

        public and the defendant in a speedy trial. See 18 U.S.C. §

        3161(h)(7)(A). Denial of the requested continuance will almost

        assuredly result in a miscarriage of justice because it is

        unlikely discovery can be completed and adequately reviewed

        under the current schedule. See 18 U.S.C. § 3161(h)(7)(B)(i).

        Further, given his current health situation, undersigned

        counsel for Mr. Kay requires additional time of eﬀective

        preparation of this matter for trial taking into account the

        exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

(7)     This request is not made for purposes of delay, rather, it is

        made in the interests of justice.
                  JOINT MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                    PAGE 3 OF 5
  Case 4:20-cr-00269-Y Document 17 Filed 11/05/20   Page 4 of 5 PageID 53



(8)   The parties of have identified the following potential conflicts

      for trial over the period from the date of the filing of this

      motion through 90 days after the current trial date of

      December 14, 2020:

       (A) Undersigned counsel, Wm. Reagan Wynn, anticipates

            being out of town for the holidays from December 19,

            2020, through December 27, 2020; and,

       (B) Undersigned counsel for the Government are

            unavailable January 5, 2020, through January 8, 2020,

            January 11, 2020, through January 15, 2020, and

            January 18, 2020, through January 20, 2020.

      WHEREFORE, PREMISES CONSIDERED, Defendant Eric

Prescott Kay (01) and The United States of America respectfully

pray the current trial date of December 14, 2020, be continued, a

status conference date be set approximately thirty (30) days from

the date of the filing of this Motion, or for another period as the

Court might otherwise direct, and the associated pretrial deadlines

be extended for a corresponding period of time.

                                  Respectfully Submitted,

                                  /s/ Wm. Reagan Wynn
                                  Wm. Reagan Wynn
                                  Texas State Bar Number: 00797708
               JOINT MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                 PAGE 4 OF 5
  Case 4:20-cr-00269-Y Document 17 Filed 11/05/20   Page 5 of 5 PageID 54



                                  Reagan Wynn Law, PLLC
                                  5049 Edwards Ranch Rd, Floor 4
                                  Fort Worth, Texas 76109
                                  Telephone: (817) 900-6800
                                  rw@reaganwynn.law
                                  ATTORNEY FOR ERIC PRESCOTT KAY


                                  /s/ Lindsey Beran
                                  Lindsey Beran
                                  Texas State Bar No. 24051767
                                  Errin Martin
                                  Texas State Bar No. 24032572
                                  1100 Commerce Street, Suite 300
                                  Dallas, Texas 75242
                                  214.659.8600
                                  lindsey.beran@usdoj.gov
                                  errin.martin@usdoj.gov
                                  ATTORNEYS FOR THE UNITED
                                  STATES OF AMERICA

                     CERTIFICATE OF SERVICE

      I hereby certify that on November 5, 2020, I electronically
filed the foregoing document using the Court’s CM/ECF system,
thereby eﬀecting service on attorneys of record.

                                  /s/ Wm. Reagan Wynn
                                  WM. REAGAN WYNN




              JOINT MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                PAGE 5 OF 5
